


110 HRES 1112 EH: Recognizing 2008 as the International Year

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1112
		In the House of Representatives, U.
		  S.,
		
			April 22, 2008
		
		RESOLUTION
		Recognizing 2008 as the International Year
		  of the Reef.
	
	
		Whereas the International Coral Reef Initiative has
			 designated 2008 as the International Year of the Reef;
		Whereas the International Year of the Reef is a global
			 effort to raise public awareness of the value of coral reefs and the
			 significance of the threats faced by coral reef systems, and to mobilize action
			 to develop and implement innovative solutions and strategies to protect and
			 conserve these important natural resources;
		Whereas over 225 organizations in 50 countries and
			 territories participated during the first International Year of the Reef in
			 1997;
		Whereas coral reef systems provide economic,
			 environmental, and cultural benefits to millions of people around the world and
			 are vital in protecting shorelines and supporting coastal economies;
		Whereas coral reef systems are the most diverse ecosystem
			 on earth, supporting at least 1,000,000 known species of plants and animals and
			 25 percent of all marine life;
		Whereas coral reef systems contribute $375,000,000,000
			 each year to the worldwide economy;
		Whereas over 50 percent of all federally managed fisheries
			 species in the U.S. depend upon coral reefs for part of their life
			 cycle;
		Whereas coral reef systems provide for one-fourth of the
			 total fish catch in the developing world;
		Whereas coral reefs around the world are confronted by
			 many grave threats, including destructive fishing methods, damage by marine
			 vessels and divers, development, pollution, ocean acidification, increasing sea
			 temperatures, bleaching, and invasive species; and
		Whereas increased public awareness, as well as public and
			 private investment, can prevent the further degradation of the world’s coral
			 reef systems in order to preserve this precious resource for future
			 generations: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes the International Year of the
			 Reef;
			(2)supports strong programs in environmental
			 and marine research at the National Oceanic and Atmospheric Administration and
			 other Federal agencies to better understand the threats faced by coral reef
			 systems;
			(3)supports the
			 efforts of the International Coral Reef Initiative to promote public awareness
			 and encourage public stewardship of the world’s coral reefs; and
			(4)encourages further research and development
			 efforts to preserve coral reefs around the world.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
